DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are currently pending. Claims 15-16 have been added as new. Claims 1, 2, 4, 8 and 11-13 are currently amended. 
Claim Objections
Claims 1, 5, 6, 12, 13 and 15 are objected to because of the following informalities:   
Claim 1 should be amended to recite “ selected from the group consisting of the following structures” in order to have proper Markush claim language. 
Claims 5, 6, 12 and 13 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the at least one chiral dopant is present in an amount …of at least 0.001 wt%”, and the claim also recites “at least 10 wt%”, which is the narrower statement of the range/limitation. In the present instance, claim 6 recites the broad recitation “the at least one chiral dopant is present in an amount  …of  not greater than 20 wt%”, and the claim also recites “ of not greater than 8 wt%”, which is the narrower statement of the range/limitation. In the present instance, claim 12 recites the broad recitation “wherein a ratio of d/P is … at least 0.01”, and the claim also recites “at least 0.15”, which is the narrower statement of the range/limitation. In the present instance, claim 13 recites the broad recitation “wherein the ratio of d/P is … not greater than 1”, and the claim also recites “not greater than 0.25”, which is the narrower statement of the range/limitation. The claim(s) are considered unclear and objectable because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is suggested to delete of the narrow limitations after the broad limitation is stated.
Claims 12 and 13 should be amended to recite “ a layer of the liquid crystalline material according to claim 11” in order to maintain proper claim language and proper anteceding basis. 
Claims 12 and 13 should be amended to recite “ The display , optical element or color filter” in order to maintain proper claim language. 
Claim 15 should be amended to delete the comma “,” after the terms “consisting of:”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “ at least one chiral dopant of the structure”. However, there is no positive recitation of a structure in claim 11. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Examiner suggests amending the claim to recite “ at least one chiral dopant selected from the group consisting of the structures:”
Claim 11 recites “ a chiral dopant of the structure”. However, there is no positive recitation of a structure in claim 11. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Examiner suggests amending the claim to recite “ chiral dopant selected from the group consisting of the structures:”
Claim 13 recites “ The display comprising a layer of liquid-crystalline material according to claim 11, wherein the ratio of d/P is not greater than 1…” However, there is no positive recitation of a ratio of d/P in claim 11 or claim 13. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 12 and 13 depend on claim 11 and claims 5-10 depend on claim 4; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Tan et al. (US 2018/0371274 A1).
Regarding claim 1, Tan et al teach a chemical compound represented by 
    PNG
    media_image1.png
    105
    234
    media_image1.png
    Greyscale
, which is an obvious variant of the chiral dopant represented by formula (IX) in claim 1.
Although Tan et al. do not recite 
    PNG
    media_image1.png
    105
    234
    media_image1.png
    Greyscale
 as a chiral dopant, it is noted that the compound taught by Tan et al. and  the compound represented by formula (IX) are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Therefore, one of ordinary skilled in the art would recognize the compound represented by 
    PNG
    media_image1.png
    105
    234
    media_image1.png
    Greyscale
 as taught by Tan et al. should also be chiral dopant as taught by the instant claims.
Claim(s) 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over   Candeias et al. (Production and Synthetic Modifications of Shikimic Acid; Nuno R. Candeias, Benedicta Assoah, and Svilen P. Simeonov; Chemical Reviews 2018 118 (20), 10458-10550; DOI: 10.1021/acs.chemrev.8b00350)
Regarding claims 1-3 and 14, Candeias et al. teach a chemical compound represented by 
    PNG
    media_image2.png
    174
    150
    media_image2.png
    Greyscale
( See abstract, figure 1 and scheme 1) , which meets the chiral dopant represented by formula (IV) in claim 1wherein R1-R4 is independently selected from hydrogen. 
Although Candeias  et al. do not recite 
    PNG
    media_image2.png
    174
    150
    media_image2.png
    Greyscale
 as a chiral dopant, it is noted that the compound taught by Candeias et al. and  the compound represented by formula (IX) are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Therefore, one of ordinary skilled in the art would recognize the compound represented by 
    PNG
    media_image2.png
    174
    150
    media_image2.png
    Greyscale
 as taught by Candeias et al. should also be chiral dopant as taught by the instant claims.
Claim(s) 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over   Gaggeri et al. (Raffaella Gaggeri, Daniela Rossi, Simona Collina, Barbara Mannucci, Marcel Baierl, Markus Juza, Quick development of an analytical enantioselective high performance liquid chromatography separation and preparative scale-up for the flavonoid Naringenin, Journal of Chromatography A, Volume 1218, Issue 32,2011,Pages 5414-5422,ISSN 0021-9673,https://doi.org/10.1016/j.chroma.2011.02.038.)
Regarding claims 1-3 and 14, Gaggeri et al. teach a chemical compound represented by 
    PNG
    media_image3.png
    259
    455
    media_image3.png
    Greyscale
 ( See abstract and figure 1) , which meets the chiral dopant represented by formula (III) in claim 1 wherein R1-R4 is independently selected from hydrogen. 
Although Gaggeri et al. do not recite 
    PNG
    media_image3.png
    259
    455
    media_image3.png
    Greyscale
 as a chiral dopant, it is noted that the compound taught by Gaggeri et al. and  the compound represented by formula (III) are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Therefore, one of ordinary skilled in the art would recognize the compound represented by 
    PNG
    media_image3.png
    259
    455
    media_image3.png
    Greyscale
 as taught by Gaggeri et al. should also be chiral dopant as taught by the instant claims.
Allowable Subject Matter
Claims 15 and 16 are allowed. No prior art teaches a chiral dopant as instantly recited. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722